DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification/Drawings
The disclosure is objected to because of the following informalities: Paragraph [0080] discloses that reference sign 21 is a covering member.  However, the drawings do not contain element 21.  In addition, Paragraph [0080], which is a listing of reference signs, is missing numerous elements in the drawings (e.g. 10, 14,…).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yusuke et al (JP2015/097923) cited and translation provided in the IDS dated 12/31/2018.
Referring to Claim 1, Yusuke et al teaches a biological stimulation device comprising: a stimulation device main body (e.g. Paragraph [0008] main body 1); a heating part integrally 
Referring to Claim 3, Yusuke et al teaches the biological stimulation device according to claim 1, further comprising a second electrode part that is integrally provided in a grip portion of the stimulation device main body and paired with the first electrode part (e.g. Paragraphs [0008] and [0047-0049] grip electrode 11).

Referring to Claim 7, Yusuke et al teaches the biological stimulation device according to claim 1, wherein the biological stimulation device is configured such that the heating part is heated when the electrode part is supplied with a current (e.g. Figure 13 and Paragraphs [0048-0050, 0052]).

Referring to Claim 8, Yusuke et al teaches the biological stimulation device according to claim 1, wherein the biological stimulation device is configured such that the heating part is repeatedly heated a plurality of times at predetermined time intervals (e.g. Paragraph [0056]).
Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voznesensky et al (US Patent 6,567,696)
Referring to Claim 1, Voznesensky et al teaches a biological stimulation device comprising: a stimulation device main body (e.g. Figure 1, Element 10); a heating part integrally provided at a distal end portion of the stimulation device main body (e.g. Figures 4-6, heat transfer medium 16 and Column 8 lines 40-42); a first electrode part integrally provided at the distal end portion of the stimulation device main body (e.g. Figures 4-6, electrodes 18 and Column 8 lines 40-42).

Referring to Claim 2, Voznesensky et al teaches the biological stimulation device according to claim 1, wherein the first electrode part is provided to enclose the heating part (e.g. Figures 4-6).

Referring to Claim 4, Voznesensky et al teaches the biological stimulation device according to claim 1, further comprising a second electrode part that is integrally provided at the distal end portion of the stimulation device main body and paired with the first electrode part (e.g. Figures 4-6).

Referring to Claim 5, Voznesensky et al teaches the biological stimulation device according to claim 4, wherein the heating part is enclosed by the first electrode part and the second electrode part (e.g. Figure 6).

Referring to Claim 6, Voznesensky et al teaches the biological stimulation device according to claim 4, wherein the first electrode part and the second electrode part are disposed opposite to each other with respect to the heating part as a center (e.g. Figure 4).

Referring to Claim 7, Voznesensky et al teaches the biological stimulation device according to claim 1, wherein the biological stimulation device is configured such that the heating part is heated when the electrode part is supplied with a current (e.g. Column 6 lines 22-24 disclose provide both electrotherapeutic and thermotherapeutic treatments to the same area simultaneously).

Referring to Claim 8, Voznesensky et al teaches the biological stimulation device according to claim 1, wherein the biological stimulation device is configured such that the heating part is repeatedly heated a plurality of times at predetermined time intervals (e.g. Column 5 lines 49-51 discloses cyclical changes in thermal transfer over time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke et al (JP2015/097923) cited and translation provided in the IDS dated 12/31/2018 and Voznesensky et al (US Patent 6,567,696).
Referring to Claims 2 and 4-6, Yusuke et al teaches the biological stimulation device according to claim 1, except wherein the first electrode part is provided to enclose the heating part; further comprising a second electrode part that is integrally provided at the distal end portion of the stimulation device main body and paired with the first electrode part; wherein the heating part is enclosed by the first electrode part and the second electrode part; or wherein the first electrode part and the second electrode part are disposed opposite to each other with respect to the heating part as a center.
	Voznesensky et al teaches that it is known to use the first electrode part is provided to enclose the heating part; further comprising a second electrode part that is integrally provided at the distal end portion of the stimulation device main body and paired with the first electrode part; wherein the heating part is enclosed by the first electrode part and the second electrode part; or wherein the first electrode part and the second electrode part are disposed opposite to each other with respect to the heating part as a center as set forth in Figures 4-6 and Column 8 lines 40-51 to provide more precise application of electric stimulation over the treatment area (e.g. Column 8 lines 49-51).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Yusuke et al, with the first electrode part is provided to enclose the heating part; further comprising a second electrode part that is integrally provided at the distal end portion of the .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voznesensky et al (US Patent 6,567,696) in view of Yusuke et al (JP2015/097923) cited and translation provided in the IDS dated 12/31/2018.
Referring to Claim 3, Voznesensky et al teaches the biological stimulation device according to claim 1, except further comprising a second electrode part that is integrally provided in a grip portion of the stimulation device main body and paired with the first electrode part.
 	Yusuke et al teaches that it is known to use a second electrode part that is integrally provided in a grip portion of the stimulation device main body and paired with the first electrode part as set forth in Paragraph [0008], [0024], and [0047-0049] to provide improved patient treatment by introducing or deriving ions.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Voznesensky et al, with a second electrode part that is integrally provided in a grip portion of the stimulation device main body and paired with the first electrode part as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792